Citation Nr: 0024760	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  94-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder, prior to November 
7, 1996.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder, dating from November 7, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1971 to September 1981 and from December 1990 to July 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California.  That rating decision granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 10 percent rating, effective in October 1991.  
A subsequent rating decision granted an earlier effective 
date of August 1991, the first month following his separation 
from service.  

During the pendency of this appeal, the appellant's claim was 
transferred from the RO in San Francisco, California, to the 
RO in Los Angeles, California, pursuant to the appellant's 
change of address.

A February 1994 Hearing Officer's decision increased the 
evaluation for PTSD to 30 percent, effective November 7, 
1996, the effective date of a revision in the regulations 
governing the rating of psychiatric disorders.  He continues 
to maintain disagreement with his 30 percent evaluation.


REMAND

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims has held that when a claimant is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

The veteran is essentially claiming that his service-
connected post-traumatic stress disorder (PTSD) is more 
severe than currently rated.  In a September 1999 VA 
examination, the veteran indicated that he had been taking 
medication for approximately 4-5 years from the Santa Barbara 
VA Medical Clinic to help him sleep, but it was a very 
discomforting sleep.  Approximately 5 months ago, he had been 
switched to another medication.  He stated that this was the 
most and best treatment he had ever gotten through VA and 
that it did help keep him somewhat calm internally through 
the day so he felt he was somehow just barely able to 
function.  The records of his treatment at the VA Medical 
Clinic in Santa Barbara, which appear to relate to his 
symptoms of PTSD, have not been associated with the claims 
file.  In a recent opinion the Court in Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), stated that "once a claimant has 
submitted a well-grounded claim. . . , the burden shifts to 
the Secretary to assist the claimant in developing the facts 
pertinent to the claim," and "to make all possible efforts 
to obtain and assess records relevant to an evaluation of the 
disability."  Id. at 1331 (emphasis in original).  

Inasmuch as the VA is on notice of the existence of 
additional evidence, which is potentially relevant to the 
appealed issue, such evidence should be obtained prior to any 
further appellate review in this case.  See Hayre v. West, 
supra.; see also Murincsak v. Derwinski, 2 Vet. App. 363, 
372-73 (1992).  As additional action by the RO may be helpful 
in either obtaining such putative evidence, or documented 
information that the evidence cannot be obtained, the Board 
determines that further development in this regard is 
warranted.

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED for the 
following action:

1.  The RO should seek to obtain all 
records of the veteran's treatment 
referenced by him in his September 1999 
VA examination from the VA Medical Clinic 
in Santa Barbara, California.  If the 
search for any of these records/reports 
has a negative result, documentation from 
that facility to that effect should be 
placed in the claims file.

2.  Upon completion of the above, the RO 
should review the case and assure that 
all indicated actions are completed.  The 
RO should thereafter readjudicate the 
claim for an increased initial evaluation 
for PTSD in light of the Court's decision 
in Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate, or staged, ratings can be 
assigned for separate periods of time 
based on the facts found).

If the determination remains adverse to the veteran, he and 
his representative should be furnished a supplemental 
statement of the case and be given an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  The veteran needs 
to take no action until so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




